United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2075
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Minnesota.
David William Tereault,                 *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 30, 2004

                                 Filed: May 5, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       David William Tereault pleaded guilty to conspiring to distribute and possess
with intent to distribute Roxanol (morphine), in violation of 21 U.S.C. §§ 846 and
841(b)(1)(C). The district court1 sentenced him to 168 months imprisonment and
3 years supervised release. On appeal, his counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), and Mr. Tereault has filed
a pro se supplemental brief.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      After careful review, we find no merit in counsel’s argument that the court
should have used the weight of actual morphine in determining the base offense level
instead of using the entire weight of the Roxanol solution. See United States v.
Young, 992 F.2d 207, 209 (8th Cir. 1993).

       The arguments Mr. Tereault raises are also unavailing. First, his ineffective-
assistance claims are not properly before us. See United States v. Jackson, 204 F.3d
812, 815 (8th Cir. 2000). Next, the district court adequately informed Mr. Tereault
of, and assured he understood, the nature of the conspiracy charge, and adequately
elicited a factual basis for the plea. See United States v. Rea, 300 F.3d 952, 958
(8th Cir. 2002) (factual basis supporting guilty plea exists where there is sufficient
evidence to allow district court to be subjectively satisfied that defendant committed
offense); United States v. Marks, 38 F.3d 1009, 1011 (8th Cir. 1994) (where appellant
argued trial court failed to inform him of nature of charge, question was whether
under totality of circumstances appellant understood nature of charge), cert. denied,
514 U.S. 1067 (1995). Further, Mr. Tereault’s acknowledgment at the plea hearing
that he and his cohorts split up the Roxanol after they obtained it, and that he gave his
share to other people and traded it for things, sufficiently established a conspiracy to
distribute. See United States v. Hester, 140 F.3d 753, 760-61 (8th Cir. 1998).
Finally, Federal Rule of Criminal Procedure 11 does not require the district court to
state explicitly that it accepts a guilty plea.

     Having found no nonfrivolous issues after reviewing under Penson v. Ohio,
488 U.S. 75, 80 (1988), we affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-